DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 02/18/2022 the Amendment has been received on 05/16/2022.
           Claims 1-6, 8, 9, 12-14 and 17-20 have been amended.
           Claims 1-20 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 9-12, filed on 05/16/2022, with respect to claims 1-20 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections and objections provided in the previous Office action. Therefore, the rejections of claims 1 and 2 in addition with objections of claims 3-17 have been withdrawn. Claims 18-20 are remaining allowable as it has been indicated in the previous Office action.

Allowable Subject Matter

4.         Claims 1-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Yukisada et al. (US PAP 2008/0137807 A1) teach an apparatus for inspecting battery cells (Ba) for automation of total inspection, the apparatus being configured to inspect the battery cells (Ba) with radiography and comprising (see abstract; Figs. 1-7b; see paragraphs 0032-0049): 

    PNG
    media_image1.png
    779
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    524
    media_image2.png
    Greyscale

a main stage (20) configured to be rotatable; a sub-stages (18, 21 and 24) placed on the main stage (20); a mounting stage (28) comprising the main stage (20) and the sub-stages (18, 21 and 24); a test object (Ba) casing placed on each of the sub-stages (18 and 24) so that test objects are stacked on the test object casing; and a test object inspection unit (30) configured to acquire images of the test objects (Ba) by radiography at a position at which the test object casing is moved by the mounting stage (see abstract; Figs. 1-7b; see paragraphs 0032-0049) but fail to explicitly teach or make obvious that the test subject casing rotatably disposed on an upper portion of each of the sub-stages so that the test objects are sequentially stacked on the test object casing as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 18, the most relevant prior art, Yukisada et al. (US PAP 2008/0137807 A1) teach a method of inspecting battery cells for automation of total inspection, the method comprising: stacking test objects (see abstract; Figs. 1-7b; see paragraphs 0032-0049); performing radiography inspection by rotating the stacked test objects; and unloading one by one the stacked test objects inspected by the radiography inspection (see abstract; Figs. 1-7b; see paragraphs 0032-0049), wherein during the performing of the radiography inspection by rotating the stacked test objects, the stacking of the test objects is performed at a sub-stage positioned at a test object inlet port, and the unloading of the stacked test objects one by one is performed at a sub-stage positioned at a test object outlet port (see abstract; Figs. 1-7b; see paragraphs 0032-0049) but fail to explicitly teach or make obvious that the object inspection is the CT inspection as claimed in combination with all of the remaining limitations of the claim.
Claims 2-17, 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
            Nakagawa et al. (US PAP 2012/0121968 A1; see paragraphs 0014, 0032, 0036, 0080, 0090 and 0096); Ueno et al. (US PAP 2017/0162912 A1; see paragraph 0013); Onada (US PAP 2017/0256822 A1; see paragraph 0069) teach the variety of apparatus for inspecting battery cells by performing X-ray CT inspection. 
            Park et al. (US PAP 2011/0096900 A1; see paragraph 0093); Li et al. (US PAP 2011/0176661 A1; see paragraph 0031); Momozaki et al. (US PAP 2013/0340813 A1; see paragraphs 0021, 0037 and 0107); Devan et al. (US PAP 2014/0272543 A1; see paragraphs 0098 and 0121) teach the devices for inspecting battery cells with radiography. 

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   May 18, 2022